Citation Nr: 1335365	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the lumbar spine, and if so, whether entitlement to service connection for low back disability is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for major depressive disorder without psychotic features, and if so, whether entitlement to service connection for psychiatric disability is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Waco, Texas Regional Office (RO).

The issues of entitlement to service connection for a low back disability, an acquired psychiatric disability, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2003 rating action, the RO denied the Veteran's application to reopen claims of service connection for arthritis of the lumbar spine, major depressive disorder without psychotic features and bilateral hearing loss, and in a June 2003 letter notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the April 2003 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's low back, psychiatric disability and bilateral hearing loss claims.




CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied service connection claims for arthritis of the lumbar spine, major depressive disorder without psychotic features and bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2013).

2.  Evidence received since the May 2003 rating decision is new and material; the claims of service connection for low back, psychiatric disability and bilateral hearing loss are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the low back, psychiatric disability and bilateral hearing loss claims and remands the matters for further development.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

New and material evidence

The Board notes that the RO declined to reopen the Veteran's respective low back, acquired psychiatric, and bilateral hearing loss service connection claims, in the May 2003 rating action.  Thus, the preliminary question of whether the previously denied claims should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently the Board must address the threshold question of whether new and material evidence has been received since the last final determination. 

At the time of the May 2003 rating action, the evidence of record contained the service and post-service treatment records, and statements from the Veteran.  However, the RO concluded that the evidence failed to demonstrate complaints, treatment or diagnoses of a low back disability and bilateral hearing loss.  The RO also concluded that the evidence failed to demonstrate treatment or a diagnosis of an acquired psychiatric disorder in service, or continuity of symptomatology of an acquired psychiatric disorder.  The Veteran was notified of the determination and his appellate rights; however, he did not appeal the determination and new and material evidence was not received within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The May 2003 rating decision is the last final decision of record.  The claims decided therein are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the May 2003 determination, numerous pieces of evidence have been made of record, including an August 2008 assessment of low back pain/degenerative disc disease/degenerative joint disease, a February 2009 assessment of chronic history of depression, and an April 2011 VA audiological examination report that documents the presence of bilateral hearing loss for VA purposes.  See 38 C.F.R. §§ 3.303, 3.385.  This evidence was not previously submitted to agency decision makers, and, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  Specifically, the evidence relates to the unestablished facts of diagnoses of low back disability and bilateral hearing loss, as well as continuity of symptomatology of an acquired psychiatric disability.  Moreover, this evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and raises a reasonable possibility of substantiating the claims.  Thus, the Board finds that new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received since the May 2003 rating action and the claims are reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for arthritis of the low back; the appeal to this extent is granted.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for major depressive disorder without psychotic features; the appeal to this extent is granted.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss; the appeal to this extent is granted.


REMAND

In light of the Board's reopening of the Veteran's arthritis of the lumbar spine and major depressive disorder claims, the Board has expanded these claims to reflect that VA must adjudicate whether service connection is warranted for back disability and psychiatric disability.  The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any such disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In March 2013, the Veteran requested that treatment records from the Dallas VA Medical Center dated since January 1, 1993 be obtained.  The claims file contains treatment records from the Dallas VA Medical Center dated from April 7, 1994 to April 10, 1995, as well as from August 28, 2003 to April 20, 2009.  As the Dallas VA Medical Center treatment records dated from January 1, 1993 to April 6, 1994, as well as from April 11, 1995 to August 27, 2003, and from April 21, 2009 to present are not on file, the Board requests the Veteran's complete VA treatment records.

Additionally, service treatment records dated in September 1967 reflect that the Veteran complained of tenderness and pain in the low back area.  VA treatment records dated in 2008 show that he was assessed with a low back disability, including an assessment of low back pain/degenerative disc disease/degenerative joint disease in August 2008.  As service treatment records reflect that the Veteran complained of low back pain, and recent VA treatment records reflect that the Veteran has a low back disability, the Board finds that a VA examination is necessary to determine whether a current disability is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back, psychiatric and bilateral hearing loss symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain, physically or electronically, all pertinent, outstanding records from the Dallas VA Medical Center dated from January 1, 1993 to April 6, 1994, as well as from April 11, 1995 to August 27, 2003, and from April 21, 2009 to present.

3.  After the above has been completed to the extent possible and any records received associated with the file, schedule the Veteran for a VA examination to determine the current nature of any low back disability, and to obtain an opinion as to whether it is related to service.  The claims file should be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that any low back disability found to be present is related to or had its onset in service, to include the September 1967 complaints of tenderness and pain in the low back area.  In this regard, the examiner should also address the significance of the clinically normal spine findings on the September 1968 Report of Medical Examination for separation purposes.  

The reasoning for the opinions expressed should be provided.

4.  The Veteran should be afforded a VA psychiatric examination to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner and all indicated studies should be performed.  

The examiner should opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  

In offering this opinion, the examiner must acknowledge and discuss the Veteran's competent report of the onset of psychiatric symptoms, including depression, while in service in 1967.

5.  After completion of the foregoing, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


